Exhibit 10.1

Execution Version

MVC LETTER AGREEMENT

This MVC Letter Agreement dated as of November 15, 2013 (this “Agreement”) is
made and entered into by and between BG US Production Company, LLC, a Delaware
limited liability company (“BG Production”), BG US Gathering Company, LLC, a
Delaware limited liability company (“BG Gathering” and, together with BG
Production, “BG”), EXCO Operating Company, LP, a Delaware limited partnership
(“EXCO” and together with BG, “Producers”), TGG Pipeline, Ltd., a Texas limited
partnership (“TGG”), and Azure Midstream Energy LLC, a Delaware limited
liability company formerly known as TGGT Holdings, LLC (“TGGT” and together with
TGG, “Gatherer”). Producers and Gatherer are referred to herein as the “Parties”
and individually as a “Party.” Capitalized terms used but not herein defined
will have the meanings given to them in the Contribution Agreement (defined
below).

WHEREAS, EXCO, BG Gathering and Azure Midstream Holdings, LLC, a Delaware
limited liability company (“Buyer”) have entered into that certain Contribution
Agreement dated October 16, 2013 (as it may be amended, supplemented, or
modified from time to time, the “Contribution Agreement”) under which EXCO and
BG Gathering agreed to convey to Buyer, and Buyer agreed to acquire from EXCO
and BG Gathering, 100% of the issued and outstanding equity interests of
Gatherer, all on the terms and subject to the conditions set forth therein; and

WHEREAS, the Producers have agreed to enter into this Agreement with the
Gatherer in connection with and effective upon the consummation of the
transactions contemplated by the Contribution Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein and in
the Contribution Agreement, and intending to be legally bound hereby, the
Parties hereto hereby agree as follows:

ARTICLE I

MINIMUM VOLUME COMMITMENT

1.1 Minimum Volume Commitment. Subject to Section 2.1, Producers commit to
deliver to Gatherer’s systems a combined total minimum volume of 600,000
MMBtu/day of natural gas production from the Holly and Shelby fields, with such
total minimum volume to be calculated on an annual basis based upon the daily
average of such volumes delivered during the applicable Subject Year (the
“Minimum Volume Commitment”). “Subject Year” shall mean a 12-month period
beginning at 12:01 A.M. (Central Time) on December 1 of any year and ending at
11:59 P.M. (Central Time) on November 30 of the following year. The Minimum
Volume Commitment shall be satisfied to the extent any of the following types of
natural gas production from the Holly and Shelby fields are delivered to
Gatherer’s systems (the “Subject Production”): (1) natural gas production of a
Producer or any Affiliate of a Producer; (2) natural gas production of any joint
venture partner of a Producer or joint venture partner of any Affiliate of a
Producer (a “JV Partner”); and (3) natural gas production of any non-operating
working interest owner over which a Producer, an Affiliate of a Producer or a JV
Partner has control or otherwise directs the delivery of such production to a
gathering system.



--------------------------------------------------------------------------------

In the event of a transfer or assignment by a Producer (or any of its
Affiliates) of oil and gas interests to either a non-Credit-Worthy Assignee or a
Credit-Worthy Assignee that is not conveyed and does not assume all or any
portion of the Minimum Volume Commitment in each case in accordance with
Section 2.7, all natural gas production attributable to such oil and gas
interests that would otherwise qualify as Subject Production under the terms of
this Agreement had such oil and gas interests continued to be held by such
Producer (or such Affiliate) shall continue to qualify as Subject Production.

In the event of a transfer or assignment by a JV Partner of oil and gas
interests, all natural gas production attributable to such oil and gas interests
that would otherwise qualify as Subject Production under the terms of this
Agreement had such oil and gas interests continued to be held by such JV Partner
shall continue to qualify as Subject Production.

In the event of a transfer or assignment by a Producer (or any of its
Affiliates) of oil and gas interests to a Credit-Worthy Assignee that is
conveyed and assumes all or any portion of the Minimum Volume Commitment in
accordance with Section 2.7, all natural gas production attributable to such oil
and gas interests after such assignment becomes effective under Section 2.7
shall be credited to the Credit-Worthy Assignee that was conveyed and assumed
the conveyed Minimum Volume Commitment, or portion thereof, in accordance with
Section 2.7 and the Minimum Volume Commitment shall be reduced by the amount of
the Minimum Volume Commitment, or portion thereof, that was assigned or sold
with such interests.

By way of example, Exhibit A hereto sets forth an example of how the Minimum
Volume Commitment and the Shortfall Payments (defined below) will be calculated.

1.2 Adjustments to Minimum Volume Commitment.

(a) In the event volumes of the Subject Production are delivered in excess of
the Minimum Volume Commitment during any Subject Year (without giving effect to
any adjustments to such Subject Year’s Minimum Volume Commitment pursuant to
this Section 1.2(a)), the Minimum Volume Commitment in the immediately
subsequent Subject Year shall be reduced by 25% of such excess delivered
volumes.

(b) In the event Gatherer is unable or unwilling to receive any Subject
Production which is available for delivery to Gatherer’s systems, including
(without limitation) in the event Gatherer is rendered unable as a result of
Force Majeure (as defined in the applicable Gathering Agreement), a breach by
Gatherer of the Gathering Agreements or Gatherer’s failure to connect wells to
Gatherer’s systems in accordance with the applicable Gathering Agreement,
Producers will be entitled to a reduction to the Minimum Volume Commitment for
the Subject Year in which Gatherer is unable or unwilling to receive such
production. Such reduction in the Minimum Volume Commitment shall be equal to
the average daily amount of such production available for delivery to Gatherer’s
systems that Gatherer was unable or unwilling to receive for such Subject Year.
Failure by Gatherer to receive any Subject Production pursuant to the second to
last sentence of Section 2.03 or Section 7.04 of the Gathering Agreements will
not result in a reduction of the Minimum Volume Commitment. In the event
Gatherer releases quantities of gas from the Gathering Agreements pursuant to
Section 2.06 of the Gathering Agreements, the Minimum Volume Commitment will be
proportionately reduced by such amount.

 

2



--------------------------------------------------------------------------------

(c) As used herein, (i) the term “Gathering Agreements” means the existing gas
gathering agreements in place between Gatherer, Producers, their Affiliates, or
the JV Partners with respect to the Holly and Shelby fields, as such gas
gathering agreements may be amended, supplemented, or modified from time to
time, (ii) the term “BG Gathering Agreements” means the Gathering Agreements in
place between Gatherer and BG, as such Gathering Agreements may be amended,
supplemented, or modified from time to time and (iii) the term “EXCO Gathering
Agreements” means the Gathering Agreements in place between Gatherer and EXCO,
as such Gathering Agreements may be amended, supplemented, or modified from time
to time.

1.3 Shortfall. To the extent there is a shortfall of the Minimum Volume
Commitment, such shortfall to be calculated on an annual basis based upon the
daily average of such volumes delivered during the applicable Subject Year and
subject to any adjustments to the Minimum Volume Commitment pursuant to
Section 1.2 (the total amount of such shortfall, the “Shortfall Amount”), then
Gatherer shall charge and each Producer shall pay $0.40 per MMBtu times one-half
of the Shortfall Amount (the “Shortfall Payments”). Any Shortfall Payments will
be due within three months following the end of the Subject Year in which the
shortfall occurs (the “Shortfall Year”). In the event of assignment of all or a
portion of a Producer’s Minimum Volume Commitment to a Credit-Worthy Assignee
during a Subject Year pursuant to Section 2.7, the Minimum Volume Commitment
shall be reduced by the amount assigned for the remaining portion of the Subject
Year and the Credit-Worthy Assignee shall have assumed and be responsible for
its Shortfall Amount, if any, calculated during the remaining portion of the
Subject Year. Notwithstanding anything in this Agreement to the contrary, each
Producer shall be severally liable to Gatherer for its Shortfall Payment and
shall not have any liability to the Gatherer for any Shortfall Payment of the
other Producer.

1.4 Bossier Shale Discount. For three Subject Years from the date hereof, there
shall be a $0.10 per MMBtu discount to any applicable gathering fees owed by
Producers, their Affiliates, or the JV Partners to Gatherer under any applicable
Gathering Agreement on natural gas production delivered from new wells completed
by or on behalf of Producers, their Affiliates, or the JV Partners in the
Bossier Shale that are connected to Gatherer’s systems in the Holly field (it
being understood and agreed that such production shall not be Subject
Production), such discount to be conditioned upon the volume of production
delivered to Gatherer’s systems from such wells and field development plan
(i.e., wells turned to sales) in the Bossier Shale (excluding the Bossier Shale
in the Shelby field) being incremental to Producers’, their Affiliates’, or the
JV Partners’ aggregate volumes from the Haynesville Shale in the Holly and
Shelby fields, from the Cotton Valley in the Holly field and from the Bossier
Shale in the Shelby field as set forth below:

(a) 850,000 MMBtu/d in the first Subject Year following the date hereof;

(b) 951,000 MMBtu/d in the second Subject Year following the date hereof; and

(c) 1,100,000 MMBtu/d in the third Subject Year following the date hereof.

 

3



--------------------------------------------------------------------------------

This discount is a personal right in favor of Producers, their Affiliates and
the JV Partners and is not assignable to any third party.

1.5 Recordkeeping and Audit Rights. At all times during the Term of this
Agreement, Gatherer shall keep (or cause to be kept) true and complete books of
account. Each Producer or its designated representatives shall have the right,
at its own expense, at all reasonable times and during normal business hours, to
examine the books and records of the Gatherer to the extent necessary to verify
the accuracy of any statement, charge, computation, or demand made under or
pursuant to this Agreement. Gatherer agrees to keep records and books of the
account in accordance with generally accepted accounting principles and
practices in the industry. Each statement shall be final as to both Parties
unless questioned within twenty-four (24) Months following receipt of invoice.

ARTICLE II

MISCELLANEOUS

2.1 Termination. This Agreement will terminate on December 1, 2018; provided
that such termination will not relieve any Party of any obligations that were
incurred prior to such date.

2.2 Notices.

(a) Unless this Agreement specifically requires otherwise, any notice, demand or
request provided for in this Agreement, or served, given or made in connection
with it, shall be in writing and shall be deemed properly served, given or made
if delivered in person or sent by facsimile, by registered or certified mail,
postage prepaid, or by a nationally recognized overnight courier service that
provides a receipt of delivery, in each case, to the Parties at the addresses
specified below:

If to the Producers or, individually, to BG, to:

BG US Gathering Company, LLC

811 Main St., Suite 3400

Houston, TX 77002

Fax: (713) 599-7250

Attention: Roger Coe, Asset General Manager

With a copy to:

BG North America, LLC

811 Main St., Suite 3400

Houston, TX 77002

Fax: (713) 599-3794

Attention: Chris Migura

 

4



--------------------------------------------------------------------------------

If to the Producers or, individually, to EXCO, to:

EXCO Operating Company, LP

12377 Merit Drive, Suite 1700

Dallas, Texas 75251

Fax: (214) 706-3409

Attention: Mark Mulhern, Executive Vice President and Chief Financial Officer

With a copy to:

EXCO Operating Company, LP

12377 Merit Drive, Suite 1700

Dallas, Texas 75251

Fax: (214) 706-3409

Attention: William L. Boeing, Vice President, General Counsel, and Secretary

If to Gatherer, to:

Azure Midstream Energy LLC

12377 Merit Drive, Suite 300A

Dallas, Texas 75251

Facsimile No.: (281) 680-4349

Attn: I.J. “Chip” Berthelot, II

(b) Notice given by personal delivery, mail or overnight courier pursuant to
this Section 2.2 shall be effective upon physical receipt. Notice given by
facsimile pursuant to this Section 2.2 shall be effective as of the date of
confirmed delivery if delivered before 5:00 p.m. Central Time on any business
day or the next succeeding business day if confirmed delivery is after 5:00 p.m.
Central Time on any business day or during any non-business day. Each Party may
change the address by which proper notice shall be given pursuant to this
Section 2.2 by providing notice to the other Parties in accordance with this
Section 2.2.

2.3 Entire Agreement.

(a) Solely to the extent Article I of this Agreement relates to BG, Article I of
this Agreement constitutes an amendment of, and supplement to, the BG Gathering
Agreements with respect to the subject matter thereof and, solely to the extent
Article I of this Agreement relates to EXCO, Article I of this Agreement
constitutes an amendment of, and supplement to, the EXCO Gathering Agreements
with respect to the subject matter thereof. Notwithstanding anything in this
Agreement to the contrary, Article II of this Agreement shall not alter, amend
or supplement the corresponding provisions of the BG Gathering Agreements or the
EXCO Gathering Agreements, as applicable, and the provisions of Article II of
this Agreement shall continue to apply to the provisions of Article I of this
Agreement notwithstanding this first sentence of this Section 2.3(a).

 

5



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary, the terms and
conditions of this Agreement are personal to BG and EXCO, respectively, and no
Person that subsequently acquires an interest in the oil and gas interests that
are subject to the Gathering Agreements will in any way be subject to, or bound
by, the provisions contained in this Agreement unless the provisions of this
Agreement are assigned to, and assumed by, such Person in accordance with
Section 2.7. For the avoidance of doubt, (i) this Agreement shall not alter the
terms and conditions of the BG Gathering Agreements or the EXCO Gathering
Agreements, as applicable, with respect to the provisions on transfer and
assignment and the BG Gathering Agreements or the EXCO Gathering Agreements, as
applicable, may be transferred and/or assigned without regard to this Agreement
as is provided for in the BG Gathering Agreements or the EXCO Gathering
Agreements, as applicable (in each case, without regard to this Agreement) and
(ii) the BG Gathering Agreements or the EXCO Gathering Agreements, as
applicable, shall not alter the terms and conditions of this Agreement with
respect to the provisions on transfer and assignment and this Agreement may be
transferred and/or assigned as is provided for in this Agreement (in each case,
without regard to the BG Gathering Agreements or the EXCO Gathering Agreements,
as applicable). To the extent that (i) all or any part of either this Agreement,
a BG Gathering Agreement or an EXCO Gathering Agreement is transferred or
assigned to a third Person (the “Transferred Interest”) and (ii) the portion of
either this Agreement (in the case of a transfer or assignment of all or any
part of a BG Gathering Agreement or an EXCO Gathering Agreement, as applicable)
or the BG Gathering Agreements or the EXCO Gathering Agreements, as applicable
(in the case of a transfer or assignment of all or any part of this Agreement),
in each case, that constitutes an amendment to or is amended by, as applicable,
the Transferred Interest is not also transferred or assigned to such third
Person (the “Non-Transferred Interest”), then from and after the effective time
of such transfer or assignment, the Transferred Interest and the Non-Transferred
Interest shall be separate agreements and shall no longer constitute amendments
or supplements to each other. For the avoidance of doubt, the portion of this
Agreement, a BG Gathering Agreement or an EXCO Gathering Agreement that is not a
Transferred Interest pursuant to subsection (i) of the immediately preceding
sentence shall continue to constitute an amendment to or be amended by, as
applicable, the Non-Transferred Interest.

(c) This Agreement and the BG Gathering Agreements and/or the EXCO Gathering
Agreements, as applicable, supersede all prior discussions, representations and
agreements between the Parties and/or their Affiliates with respect to the
subject matter hereof and thereof and contain the sole and entire agreement
between the Parties and their Affiliates with respect to the subject matter
hereof and thereof. Except as provided herein, the Gathering Agreements shall
remain in full force and effect.

2.4 Waiver. Any term or condition of this Agreement may be waived at any time by
the Party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the Party waiving such term or condition. No waiver by any Party of any term
or condition of this Agreement, in any one or more instances, shall be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by Law, will be cumulative and not alternative.

 

6



--------------------------------------------------------------------------------

2.5 Amendment. This Agreement may be amended, supplemented or modified only by a
written instrument duly executed by the Parties.

2.6 No Third Party Beneficiary. Except for the provisions of Section 1.4 (which
are intended to be for the benefit of the Persons identified therein), the terms
and provisions of this Agreement are intended solely for the benefit of the
Parties and their respective successors or permitted assigns, and it is not the
intention of the Parties to confer third party beneficiary rights upon any other
Person.

2.7 Assignment; Binding Effect. Neither this Agreement nor any right, interest
or obligation hereunder may be assigned by any Party without the prior written
consent of the other Party, and any attempt to do so will be void, except for
assignments and transfers by operation of Law; provided, however, Gatherer shall
be permitted to assign all or part of its obligation hereunder to an Affiliate
and each Producer shall be permitted to assign all or part of its rights
(excluding the Bossier Shale discount in Section 1.4 which is not assignable) or
obligations hereunder (i) to an Affiliate that is a Credit-Worthy Assignee or
(ii) to a purchaser who is a Credit-Worthy Assignee of all or any portion of
such Producer’s oil and natural gas interests located in a “Dedicated Area” (as
defined in the applicable Gathering Agreements) provided that such purchaser
assumes in all respects the terms, conditions and obligations of such Producer
set forth in this Agreement (to the extent related to the rights and obligations
assigned hereunder) and the applicable Gathering Agreements (to the extent
related to the portion of such Producer’s oil and natural gas interests being
assigned). From and after any assignment permitted by this Section 2.7, the
assignor shall have no further liability under this Agreement except for
liabilities accruing before the time of such assignment, including the Shortfall
Payments attributable to such Producer’s time of ownership. Subject to this
Section 2.7, this Agreement is binding upon, inures to the benefit of and is
enforceable by the Parties and their respective successors and permitted
assigns. As used herein the term “Credit-Worthy Assignee” means a Person that,
or whose obligations are guaranteed by a Person that, has (a) if such Person has
a long-term unsecured and non-credit enhanced debt credit rating by either
Standard & Poors or Moody’s (a “Rating”), a Rating that is equal to or higher
than the lesser of: (i) the Rating that the assigning Producer has at the time
of such assignment and (ii) a Rating of at least “BB” by Standard & Poors or
“Ba2” by Moody’s or (b) if such Person does not have a Rating, produced to
Gatherer information sufficient to demonstrate to the reasonable satisfaction of
Gatherer that the creditworthiness of such Person is equivalent to a Person that
possesses such rating.

2.8 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

2.9 Invalid Provisions. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic and legal substance of
the Transactions is not affected in any adverse manner to any of the Parties.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that the Transactions are
fulfilled to the extent possible.

 

7



--------------------------------------------------------------------------------

2.10 Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Any facsimile or pdf
copies hereof or signature hereon shall, for all purposes, be deemed originals.

2.11 Governing Law; Venue; Jurisdiction; Jury Waiver. THIS AGREEMENT (INCLUDING
ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED
UPON, ARISE OUT OF OR RELATE TO THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR
PERFORMANCE OF THIS AGREEMENT) AND THE LEGAL RELATIONS AMONG THE PARTIES SHALL
BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION
OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION. SUBJECT TO SECTION 2.12,
ALL OF THE PARTIES HERETO CONSENT TO THE EXERCISE OF JURISDICTION IN PERSONAM BY
THE COURTS OF THE STATE OF TEXAS FOR ANY DISPUTE. EACH PARTY HERETO WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY DISPUTE.

2.12 Arbitration. In the event of any dispute between the Parties, the
arbitration provisions set forth in Section 11.13 of the Contribution Agreement
shall apply mutatis mutandis.

[Signature Page to Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed as of the day and year first above written.

 

BG US GATHERING COMPANY, LLC

By:

  /s/ Roger Coe

Name:

  Roger Coe

Title:

  Vice President

 

Signature Page to

MVC Letter Agreement



--------------------------------------------------------------------------------

BG US PRODUCTION COMPANY, LLC

By:

  /s/ Roger Coe

Name:

  Roger Coe

Title:

  Vice President

 

Signature Page to

MVC Letter Agreement



--------------------------------------------------------------------------------

EXCO OPERATING COMPANY, LP

By:

  EXCO PARTNERS OLP GP, LLC,   its General Partner

By:

  /s/ William L. Boeing

Name:

  William L. Boeing

Title:

  Vice President, General Counsel, and Secretary

 

Signature Page to

MVC Letter Agreement



--------------------------------------------------------------------------------

AZURE MIDSTREAM ENERGY LLC

(f/k/a TGGT Holdings, LLC)

By:

  /s/ I. J. Berthelot, II

Name:

  I.J. “Chip” Berthelot, II

Title:

  President

 

Signature Page to

MVC Letter Agreement



--------------------------------------------------------------------------------

TGG PIPELINE, LTD.

By:

  TGGT GP HOLDINGS, LLC,   its General Partner

By:

  /s/ I. J. Berthelot, II

Name:

  I.J. “Chip” Berthelot, II

Title:

  President

 

Signature Page to

MVC Letter Agreement



--------------------------------------------------------------------------------

Exhibit A

Example Calculation

Assumptions:

 

  1. Subject Year #1:

 

  a. Subject Production = 700,000 MMBtu/day, consisting of:

 

  i. 500,000 MMBtu/day from Producer and its Affiliates

 

  ii. 100,000 MMBtu/day from JV Partners

 

  iii. 100,000 MMBtu/day from non-operating working interest owners over which
Producer, an Affiliate of Producer, or a JV Partner have control or otherwise
direct the delivery of such production to a gathering system

 

  2. Subject Year #2:

 

  a. Subject Production = 400,000 MMBtu/day, consisting of:

 

  i. 300,000 MMBtu/day from Producer and its Affiliates

 

  ii. 50,000 MMBtu/day from JV Partners

 

  iii. 50,000 MMBtu/day from non-operating working interest owners over which
Producer, an Affiliate of Producer, or a JV Partner have control or otherwise
direct the delivery of such production to a gathering system

Example Calculations:

 

  1. Subject Year #1:

 

  a. Shortfall Amount Payable by each Producer = $0.00 [no payment due because
Subject Production for Subject Year #1 (700,000 MMBtu/day) exceeds the Minimum
Volume Commitment for Subject Year #1 (600,000 MMBtu/day)]

 

  b. Reduction to Minimum Volume Commitment in Subject Year #2 = 25,000
MMBtu/day [25% times difference between (x) Subject Production for Year #1
(700,000 MMBtu/day) and (y) Minimum Volume Commitment for Year #1 (600,000
MMBtu/day)]

 

  2. Subject Year #2:

 

  a. Shortfall Amount Payable by each Producer = $12,775,000 [one half (1/2) of
$0.40/MMBtu times 175,000 MMBtu/day shortfall [Minimum Volume Commitment for
Subject Year #2 (575,000 MMBtu/day) minus Subject Production for Subject Year #2
(400,000 MMBtu/day)] times 365 days (calendar days in Subject Year #2)]